                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

ERIC MCCLELLAN, SR.,                              )
          Plaintiff,                              )
                                                  )
        v.                                        )   CAUSE NO.: 2:19-CV-290-TLS-JPK
                                                  )
CSX TRANSPORTATION, INC. and                      )
DAVID ABEL, special representative of the         )
estate of Jeannetta M. McClellan, deceased,       )
               Defendant.                         )

                                    OPINION AND ORDER

        This matter is before the Court sua sponte. The Court must continuously police its subject

matter jurisdiction. Hay v. Ind. State Bd. of Tax Comm’rs, 312 F.3d 876, 879 (7th Cir. 2002). The

Court must dismiss this action if the Court lacks subject matter jurisdiction. Fed. R. Civ. P.

12(h)(3). Currently, the Court is unable to determine if it has subject matter jurisdiction over this

litigation.

        Defendant CSX Transportation, Inc. (“CSX”) invoked this Court’s subject matter

jurisdiction via diversity jurisdiction by filing a Notice of Removal. As the party seeking federal

jurisdiction, CSX has the burden of establishing the subject matter jurisdiction exists. Smart v.

Local 702 Int’l Bhd. of Elec. Workers, 562 F.3d 798, 802-03 (7th Cir. 2009).

        For the Court to have diversity jurisdiction, Plaintiff Eric McClellan, Sr., and Defendants

CSX and David Abel (who is the special representative of the estate of Jeannetta M. McClellan,

deceased) must be citizens of different states, and the amount in controversy must be more than

$75,000. CSX has alleged a sufficient amount in controversy. CSX has also sufficiently alleged its

own citizenship. However, the allegations are insufficient as to the citizenship of Plaintiff

McClellan and Defendant Able.
         The Notice of Removal alleges that McClellan is an Illinois resident and is therefore a

citizen of Illinois. Similarly, it is alleged that the decedent, Jeanetta M. McClellan, was a resident

of Indiana when she died, and therefore Able is a citizen of Indiana. 1

         “For natural persons, state citizenship is determined by one’s domicile.” Dausch v. Rykse,

9 F.3d 1244, 1245 (7th Cir. 1993); see also Heinen v. Northrop Grumman Corp., 671 F.3d 669,

670 (7th Cir. 2012) (“But residence may or may not demonstrate citizenship, which depends on

domicile—that is to say, the state in which a person intends to live over the long run.”); Am.’s Best

Inns, Inc. v. Best Inns of Abilene, L.P., 980 F.2d 1072, 1074 (7th Cir. 1992) (“In federal law

citizenship means domicile, not residence.”). Therefore, the Court must be advised as to the

citizenship—which must be based on domicile, not residence—of Plaintiff McClellan and

Defendant Able.

         Based on the foregoing, the Court hereby ORDERS Defendant CSX to FILE on or before

October 23, 2019, a supplemental jurisdictional statement that alleges the citizenship of Plaintiff

McClellan and Defendant Able as outlined above.

         So ORDERED this 9th day of October, 2019.

                                                           s/ Joshua P. Kolar
                                                           MAGISTRATE JUDGE JOSHUA P. KOLAR
                                                           UNITED STATES DISTRICT COURT




1
 “[T]he legal representative of the estate of a decedent shall be deemed to be a citizen only of the same State as the
decedent.” 28 U.S.C. § 1332(c)(2).

                                                          2
